In this case we review the judgment of the Circuit Court remanding petitioner to the custody of the Chief of Police in habeas corpus proceedings wherein petitioner was charged with the violation of Section 2 of Ordinance No. 585 of the City of Lakeland which provides as follows:
"Section 2. Each and every person playing, patronizing or operating any coin-operated machine or device as described in Ordinance No. 579 of the City of Lakeland, Florida, dated September 30, 1935, shall register upon the registration sheet or booklet furnished by the location operator as provided in Section 1 hereof each time he shall approach and play such machine or device and in addition to registering by his correct name and/or initials, shall furnish his correct home address and shall indicate upon the space provided in said register the date of such registration, the amount of money played into the machine and the amount of any prizes, premiums or rewards, if any, contributed or indicated by such machine at the time of such registration."
We hold that this provision of the ordinance is beyond the police power of the municipality because it is unreasonable and its only purpose could be to curtail or prevent lawful operation of the machines referred to. See State, ex rel. Baker, v. McCarthy, 122 Fla. 749, 166 So. 280.
Therefore, the judgment is reversed and the cause remanded with directions that petitioner be discharged.
So ordered.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 435